Ruffino v City of Buffalo (2022 NY Slip Op 06383)





Ruffino v City of Buffalo


2022 NY Slip Op 06383


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


813 CA 21-01550

[*1]STEPHANIE RUFFINO, PLAINTIFF-APPELLANT,
vCITY OF BUFFALO, ET AL., DEFENDANTS, AND MVP NETWORK CONSULTING, LLC, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (RICHARD J. ZIELINSKI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 18, 2021. The order granted the motion of plaintiff for leave to reargue her opposition to the motion of defendant MVP Network Consulting, LLC for summary judgment, and upon reargument, adhered to the prior order granting the motion of that defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court